10/20/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: PR 20-0005


                                      PR 20-0005                         FILED
                                                                         OCT 20 2020
                                                                      Bowen Greer 1'0.'000
IN RE THE MOTION OF BRANT A. JOHNSON                                Clerk of Supreme Court
                                                                       State of Montana
FOR ADMISSION TO THE BAR OF THE STATE                                     ORDER
OF MONTANA



      Brant A.Johnson has filed a motion for admission to the Bar ofthe State ofMontana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Johnson has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Brant A. Johnson may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this   ao day of October, 2020.
B~M.411,_
  Justices